Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 10/14/21 are acknowledged. Claims 45-46, 49, and 51 have been amended. Claims 1-44, 48, and 52 have been canceled. Claims 45-47 and 49-51 are pending and under examination.
Withdrawn Rejections
The rejection of claims 45-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action.
The rejection of claims 45-52 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for a method of treating colorectal cancer comprising administering to a subject in need thereof sitagliptin in combination with anti-
PD-1 antibody nivolumab and anti-CTLA-4 antibody ipililumab, does not reasonably provide enablement for treating all cancers with sitagliptin in combination with all immune checkpoint blockade molecules, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 16 of the previous Office action.
The rejection of claims 45-52 under 35 U.S.C. 103 as being unpatentable over Karasik et al. (US Patent Application Publication 2011/0046071 A1, published February 24, 2001) in view of NCT01928394. Bristol-Myers Squibb. A study of nivolumab by itself or nivolumab in combination with lpilimumab in patients with advanced or metastatic solid tumors. Available from: https://clinicaltrials.gov/ct2/show/NCT01928394. NLM identifier. NCT 01928394. First posted August 23, 2013), is withdrawn in light of Applicant’s amendment thereto. See page 29 of the previous Office action.
The rejection of claims 45-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent No. 11,000,521 (reference application), is withdrawn. The filing receipt dated 10/8/21 indicates that the instant application is a divisional application of 15/750,098, which issued as U.S. Patent No. 11,000,521. Given that the instant Application was filed as a result of the restriction requirement in the ‘098 application, the double patenting rejection set forth in the previous Office action is no longer applicable. See paragraph 10, page 34 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Karasik et al. (US Patent Application Publication 2011/0046071 A1 published February 24, 2011). Karasik et al. teach a composition comprising a DPP-IV inhibitor (e.g., Sitagliptin, Vildagliptin, saxagliptin, algoliptin lingaliptin) for treating cancer (See claims 69 and paragraph 0017). Karasik et al. teach that the DPP-IV can be administered in combination with a chemotherapeutic agent. However, the art does not teach or suggest administering the DPP-IV inhibitors with immune checkpoint inhibitors nivolumab and ipilimumab. Immune checkpoint inhibitors are a different class of agents than chemotherapeutic agents and therefore, it is not predictable that triple therapy with a DPP-IV inhibitor, ipilimumab, and nivolumab will result in an increase in anti-cancer immune responses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 45-47 and 49-51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646